PER CURIAM.
The City of Hialeah, and the owners of certain real property who were the beneficiaries of an ordinance granting a zoning variance, appeal from a final decree which held the ordinance granting the variance invalid and further enjoined the city from issuing a permit for a building for other than residential purposes. We find the decree free of reversible error and affirm upon authority of Elwyn v. City of Miami, Fla.App.1959, 113 So.2d 849.
Although no assignment is directed to that portion of the decree, we note that the injunctive relief granted is by its terms permanent. It is entirely proper that litigation on this matter should be put to rest. An injunctive order, however, is modifiable where the circumstances have so changed as to make it just and equitable to do so. Seaboard Rendering Co. v. Conlon, 152 Fla. 723, 12 So.2d 882; Jackson Grain Co. v. Lee, 150 Fla. 232, 7 So.2d 143.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.